I would like to avail myself of this opportunity to renew my congratulations to our President on his election to his high office. At the same time I wish to express my satisfaction at the thoughtful work of the Secretary-General. I sincerely wish both gentlemen success in their responsible functions.
213.	The thirtieth session of the General Assembly is marked by notable changes in international relations. The idea of peaceful coexistence among States having different social systems has gained ground in the past year. International agreements and pledges make this idea both powerful and binding, and this fills the peoples of the world with relief and lets them look hopefully to the future.
214.	In the thirtieth year since the victory over fascism, we are also celebrating the thirtieth anniversary of the founding of the United Nations. Both jubilees are strong incentives to us further to strengthen international security. By fighting and shedding their blood, the peoples of the world have gained the right to live in security and peace. To establish a world without war has been the guiding principle of the United Nations.
215.	It is on record that this is also the supreme purpose of socialist foreign policy. On the occasion of the thirtieth anniversary of its liberation from Nazism, the Government of the German Democratic Republic reaffirmed its dedication to the legacy of the victims of fascism, pledging to do everything not only to preserve, but also to promote, what was so hard to achieve.
216.	Of course, we still have a long way to go until war is eliminated from the life of mankind forever. We have no illusion about that. But experience teaches. When all people interested in peace unite in firm and persistent action, the opponents of detente will find it more and more difficult to encroach upon the vital interests of the peoples. And the United Nations can effectively contribute to achieving our aim. This, we believe, is the very purpose of the Charter of the United Nations.
217.	Two events have convincingly demonstrated that political detente is growing in international relations. In Indo-China, the war came to an end, and the Conference on Security and Co-operation in Europe came to a successful conclusion. Both events are having a beneficial effect on world politics.
218.	Waging a long struggle and making heavy sacrifices, the people of Viet Nam defended their right to social and national self-determination and gained victory over foreign intervention. The States of the socialist community always have firmly stood on the side of the people of Viet Nam, and so have the anti-imperialist forces and all those who cherish justice and peace. The brave people of Viet Nam have a moral and legal right to be immediately represented in the United Nations on an equal footing. We object to any blocking of the admission of the Democratic Republic of Viet Nam and the Republic of South Viet Nam to membership, whatever the excuses may be. The German Democratic Republic expects the Security Council to consider again and approve the applications of both States for membership, in accordance with the resolution adopted on 19 September [resolution 3366 (XXX)]. Who could seriously dispute the right of these two States to membership in the United Nations? And by admitting these States, would the United Nations not be reinforcing its peacekeeping mission and encouraging co-operation among peoples?
219.	In Europe, after a long period of dangerous confrontation and cold war, a historic change has occurred. The peoples of the continent and of the world expected much from the Conference on Security and Co-operation in Europe. They have not been disappointed. A solid basis has been created for the relations among States of the European continent. The frontiers and sovereignty of the States are respected and the principles of peaceful coexistence have been recognized as the standard of behavior in the mutual relationships of States having contrary social systems.
220.	The Government of the German Democratic Republic made every endeavor, together with the Governments of the USSR and the other socialist States, to ensure the success of the Conference, and it did so in accordance with its socialist Constitution.
221.	With the adoption of the Final Act of the Helsinki Conference, a significant step was taken towards the establishment of a regional security system, in the interest of securing universal peace in keeping with the Charter of the United Nations. •
222.	Of far-reaching importance, especially, are the 10 principles guiding relations among States and constituting a "code for the application of the principles of peaceful coexistence among States with different
166
social systems", in the words of Mr. Erich Honecker at the Conference on 30 July 1975.
223.	In view of the lessons of history in Europe, where two devastating world wars started, let me emphasize the principle of the inviolability of frontiers. • It is not only significant for the peoples of the European continent, but also relevant to stable relations among States in general.
224.	If it is asked why the Conference proceeded and ended successfully, the answer is that there were, above all, both a willingness and a commitment to proceed from the principle of the sovereignty and territorial integrity of all European States. Reason and realism prevailed over dangerous illusion.
225.	The representatives of the 35 States participating in the Conference on Security and Co-operation in Europe, in affixing their signatures to its Final Act, collectively committed themselves to abide by the international legal principle of non-interference in the internal affairs of other States. That commitment is to be strengthened. Events in Portugal make it imperative to insist strongly on that principle. All attempts to hinder the Portuguese people in solving their problems on their own favor both Fascist and other reactionary forces.
226.	We have noted with interest the appraisal of the results of the Helsinki Conference which the Secretary-General made in the introduction to his report on the work of the Organization. We concur in the conclusion that the United Nations, relying thereon, should extend the process of detente to other continents. The fruits of European detente must benefit all peoples.
227.	To make detente irreversible, it must be extended and be given material content. In the view of the German Democratic Republic, arms limitation md disarmament are of priority importance. The
rms race is more and more clearly in conflict with
tie development of prosperous relations among States. Today a majority of States recognize arms limitation and disarmament as the central and most topical task. The view of the socialist States that political detente urgently needs to be complemented in the military area is meeting with broad approval. Here we envisage measures to reduce military confrontation as well as a step-by-step reduction and elimination of means of warfare.
228.	Many things have been achieved on which to build. Large areas of the globe and outer space are free of nuclear weapons. The development, production and use of bacteriological weapons have been outlawed. Nuclear weapon tests in the atmosphere have been much reduced. There would be none of them any more if the People's Republic of China would also stop tests of this kind immediately. Among the agreements concluded, the Treaty on the Non-Proliferation of Nuclear Weapons deserves special emphasis. To secure its universal application, the Review Conference of the Parties to the Treaty in its Final Declaration [see AIC.111068, annex. I] appealed to States still hesitant to adhere to it. This would undoubtedly add considerably to its effectiveness. Therefore, we welcome the call by the Conference to co-operate in the peaceful uses of nuclear energy in compliance with obligations under the Treaty. This refers especially to States exporting material and equipment to countries which are not parties to the Treaty.
229.	We count the agreements between the Soviet Union and the United States on the limitation of strategic armaments and the prevention of nuclear war as measures conducive to a further checking of the arms race. These agreements set hopeful signs. Nu-clear arms limitation and disarmament require, however, the participation of all Powers possessing nuclear weapons. The German Democratic Republic strongly advocates the discontinuance of nuclear weapon tests by all States everywhere. For this reason we welcome the latest proposal of the Soviet Union relating to the conclusion of a treaty on the complete and general prohibition of nuclear weapon tests. That is the logical and most timely move in order to bring to a good end the undertaking initiated with the Moscow Treaty of 1963 and followed up by the Soviet- United States Treaty of 3 July 1974. No measure would at present be more appropriate to check the nuclear arms race.
230.	We are confident that the Soviet initiative will be supported by the General Assembly all the more so as it is a response to what a majority of Member States have been demanding for years. The Declaration of the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, held in May this year, reads, inter alia, "The Conference expresses the view that the conclusion of a treaty banning all nuclear weapon tests is one of the most important measures to halt the nuclear arms race." [Ibid.]
231.	Equally important is the proposal of the Soviet Government to place the question of prohibiting the development and production of new types of means of mass destruction and of new weapons systems of that kind on the agenda of the thirtieth session of the General Assembly, We value the draft agreement submitted to this forum as a basis acceptable to all and appropriate for a just and durable solution of this problem. The adoption of the proposals made by the Soviet Union would moreover give great momentum to the process of arms limitation and disarmament as a whole. It is precisely this that can give material content to political detente.
232.	In addition to global arms limitation and disarmament measures, relevant regional agreements can promote military detente as well. For this reason we have taken a vital interest in the current negotiations on the mutual reduction of armed forces and armaments in Central Europe. In conjunction with the Soviet Union and the other socialist States, the German Democratic Republic is striving to achieve effective reductions. The principle of undiminished security of all States concerned is naturally important for mutually acceptable results.
233.	The German Democratic Republic urges the convening of a world disarmament conference and recorded this position in a statement on 29 April 1975. It would be timely to take practical steps for convening the conference. Should the Ad Hoc Committee on the World Disarmament Conference not immediately be given instructions to this effect?
234.	We appreciate the fact that the Soviet Union and the United States have presented to the Conference of the Committee on Disarmament identical drafts of a convention on the prohibition of military or any other hostile use of environmental modification techniques [AII0027, annex II, documents CCD/471 and CCD/472] which are incompatible with the maintenance of international security, human well-being and health. The next session of the Geneva Committee on Disarmament could consider these drafts.
235.	The delegation of the German Democratic Republic hopes that this session of the General Assembly will give vigorous impetus to arms limitation and disarmament.
236.	The German Democratic Republic wishes to see implemented the resolution on the non-use of force in international relations and on the permanent prohibition of the use of nuclear weapons [resolution 2936 (XXVII)], adopted at the twenty-seventh session of the General Assembly. It would be for the Security Council to take a binding decision on this question. Thus, world-wide peaceful co-operation and security would surely be strengthened. In this context, I wish to emphasize the 1970 Declaration on the Strengthening of International Security [resolution 2734 (XXV)]. Particularly in the thirtieth year since the end of the Second World War, this thirtieth session, a jubilee session, ought to draw the requisite conclusions.
237.	In the past 10 years the role of the United Nations has grown visible to all. The Charter of the United Nations has proved to be a solid basis for the struggle against aggression and national suppression and for the equal co-operation of States in all spheres. The principle of unanimity of the permanent members of the Security Council has also proved to be good. In this way it is possible to co-operate more trustfully in strengthening peace and averting nuclear war. Does this not meet the interests of all peoples?
238.	The opportunities for implementing the purposes and principles of the Charter in spirit and letter are growing. Evidence of this is, for instance, provided by the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, the Declaration on the Strengthening of International Security, the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)], and other docu-. ments. Therefore, there is absolutely no need for questioning the Charter of the United Nations.
239.	The German Democratic Republic supports the demand of the People's Democratic Republic of Korea that the question of Korea be solved peacefully, without external interference. This would be instrumental in strengthening peace and security in Asia. The German Democratic Republic is a sponsor of the draft resolution with regard to the creation of favorable conditions for converting the armistice into a durable peace in Korea and accelerating the independent and peaceful reunification of Korea. The dissolution of the United Nations Command, the withdrawal of all the foreign troops stationed in South Korea under the flag of the United Nations and the other tasks contained in the draft resolution are indispensable requirements of topical importance.
240.	The situation in the Middle East still endangers international security. The German Democratic Republic is in favor of a political settlement of this problem. This requires: Israel's full withdrawal, in accordance with United Nations resolutions, from the territories occupied since 1967; ensuring the legitimate national rights of the Arab people of Palestine, including the right to establish a State of its own; and guarantees for the security of all States and peoples of the region.
241.	Partial steps and this is shown by the present situation cannot replace the necessary general solution to this problem. Given realism and good will on the part of all parties, we believe the continuation of the Geneva Middle East Peace Conference to be the most promising way. Participation of the Palestine Liberation Organization is a matter of course, the more so as it has already been recognized in the United Nations as the sole legitimate representative of the Arab people of Palestine.
242.	So far as the just settlement of the Cyprus question is concerned, we think that the Security Council and the General Assembly, in adopting relevant resolutions, have provided a realistic and hence constructive basis.
243.	Also from this rostrum we categorically demand the restoration of human rights in Chile and the release of the Communist Luis Corvalan, and of the other Chilean patriots subjected to maltreatment in prisons and concentration camps of the junta. The Fascist military junta, which is persisting in its terrorism against the Chilean people and which refused to grant entry to the ad hoc working group of the Commission on Human Rights, must no longer disregard the resolutions adopted at the twenty-ninth session of the General Assembly relating to Chile.
244.	Fifteen years ago, following an initiative of the Soviet Union and relying on its Charter, the United Nations adopted the Declaration on the Granting of Independence to Colonial Countries and Peoples. That ushered in the final stage of the struggle for the political independence of the peoples under colonialist suppression.
245.	The German Democratic Republic has at all times stood on the side of the national liberation movements of peoples. It will continue to support them in their efforts aimed at eliminating the last vestiges of colonial and racist domination.
246.	Flagrantly defying the clear will of the United Nations, the racist regime of Pretoria, a bastion of defense for colonialism in southern Africa, is still repressing and terrorizing the majority of the people. It is maintaining its illegal rule in Namibia. It is high time for Security Council resolution 366 (1974) of 17 December 1974 to be implemented. Moreover, the German Democratic Republic supports the decisions of the Kampala Conference of the Organization of African Unity, demanding a total arms embargo and economic sanctions on, and the breaking off of all relations with, the Vorster regime. We concur with all those who consider the continuation and expansion of the economic and military co-operation of some States with South Africa to be support for that regime. To stop such co-operation is prerequisite for a settlement of the question of South Africa in keeping with the rights of peoples to self-determination.
247.	Our sympathy and solidarity are with the people of Zimbabwe in its just struggle against the Smith regime. The sanctions adopted by the Security Council against the racist rulers of Rhodesia are to be strictly observed.
248.	Under the blows of the national liberation movement, and in the wake of the democratic changes in Portugal, the last colonial empire collapsed. With great joy we greet and congratulate the delegations of the People's Republic of Mozambique and of the Republic of Cape Verde as representatives of their countries, which gained independence with heavy sacrifices, and of their peoples, with whom the German Democratic Republic has long had links of solidarity. An equally warm welcome do we extend to the representatives of the Democratic Republic of Sao Tome and Principe. We are looking forward with the utmost sympathy to Angola celebrating its independence in November and taking its place in the United Nations as a sovereign State.
249.	The current situation, however, causes us concern. Reactionary forces, backed from abroad, are out to destroy the gains of the liberation struggle, to plunge the country into a fratricidal war and to violate its territorial integrity. They want the country to remain open to the neo-colonialist influence of transnational corporations. But the people of Angola must not be deprived of the fruits of its liberation struggle, for which it made great sacrifices.
250.	Political liberation from the colonial yoke is a great achievement. It contributes to equal co-operation among all peoples on the basis of the right to self-determination and of respect for the sovereignty of States. At the same time, these young sovereign States are facing the need to abolish the colonial structures of their national economies and of their international economic relations. We support the just demands they raised at the sixth and seventh special sessions of the General Assembly to come to a new international economic order.
251.	Aspirations for international peace and security are mobilizing ever broader sections of people. It is particularly striking how the role of women is growing in this struggle. The World Conference of the International Women's Year held in Mexico is an outstanding example. The results of that Conference impressively demonstrate the interdependence of peace and social progress on an international scale.
252.	Because of its intensive work, the Conference in Mexico has created a solid basis for deliberations at this session of the General Assembly. This permits the discussion of the multifaceted problems of the struggle for the full implementation of equal rights for women and the achievement of adequate results.
253.	In October, the German Democratic Republic will host the World Congress of Women. The International Preparatory Committee is expecting over 2,000 delegates. The people and Government of the German Democratic Republic are anxious to provide every facility and to make all the arrangements for this event, along the lines of the resolutions adopted in Mexico.
254.	Preparations are under way in our State for the Ninth Congress of the Socialist Unity Party of Germany, the leading party in our country. All of our people are making great efforts for high accomplishments in industry and agriculture, science and tech-nology, education and culture. For this socialist construction work we need peace. Addressing the Conference on Security and Co-operation in Europe, the First Secretary of the Central Committee of the Socialist Unity Party of Germany, Erich Honecker, said: "All major problems that strained relations between States in the post-war period have now been solved."
255.	This also applies to the so-called German question. That question has been solved by the development of two German States independent of each other and with contrary social systems. The people of the German Democratic Republic has exercised its sovereign right of deciding upon its own social order and has irrevocably chosen socialism. Anybody who denies this historical truth will endanger the peace and security of the peoples.
256.	The people of the German Democratic Republic knows that the other peoples also are profoundly interested in mutually beneficial relations between States and, consequently, in maintaining and strengthening peace.
257.	You may always be assured of our co-operation whenever it comes to the contribution of the United Nations to the strengthening of peace, to disarmament and co-operation of peoples for mutual benefit.
